DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 2, 5-10, 12 and 15 and canceled claims 16-23.

Specification
The use of the term “chiksan”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2 and 5-7 are objected to because of the following informalities:
Line 1 - add --chiksan-- before “connector assembly” to maintain consistency in the elected claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chiksan” in claim 1 is used by the claim to mean “a connector assembly,” while the accepted meaning is “a swivel connector system” or “a marine loading arm.” The term is indefinite because the specification does not clearly redefine the term.

Claim 1 contains the trademark/trade name “chiksan”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is a connector assembly and first and second members and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupal et al U.S. Patent Application Publication No. 2011/0147009 A1.

With regard to claim 1, and as seen in Figure 2, Dupal et al disclose a chiksan connector assembly, comprising:

second chiksan member (at 14) including an outer surface (at 46) and an inner surface (at 48), said inner surface forming a second bore, said second chiksan member having a connector end (at 44) adapted to receive said pin end of said first chiksan member within said second bore, wherein said inner surface of said connector end includes a second rotational torque transfer profile (at 58) dimensioned to engage said first rotational torque transfer profile to transfer torque from said first chiksan member to said second chiksan member;
a connector nut (at 16) interconnecting said first chiksan member with said second chiksan member to achieve fluid communication between said first bore and said second bore, said connector nut including an outer surface (at 60), an inner surface (at 62), an upper section (at 64), a lower section (at 66), and a thru hole (at 74) in said upper section, said lower section of said connector nut detachably affixed (via threads at 56, 72) to said connector end of said second chiksan member, said upper section of said connector nut operatively retaining (via 24, 68) said pin end of said first chiksan member; and
a holding device (at 76 – see Figure 3) detachably positioned in said thru hole and said recess to maintain said connector nut in a fixed position relative to said first chiksan member.

With regard to claim 2, and as seen in Figure 2, Dupal et al disclose wherein said inner surface (at 62) of said lower section of said connector nut (at 16) includes a first set of threads (at 72) and said outer surface (at 46) of said connector end (at 44) of said second chiksan member (at 14) includes a second set of threads (at 56) , said lower section (at 66) of said connector nut 

With regard to claim 5, and as seen in Figure 2, Dupal et al disclose wherein said inner surface (at 62) of said upper section (at 64) of said connector nut includes a retaining shoulder (at 68) and said outer surface (at 20) of said pin end (at 18) of said first chiksan member (at 12) includes a beveled shoulder (at 24), said retaining shoulder cooperatively engaging said beveled shoulder to operatively retain said pin end of said first chiksan member.

With regard to claim 6, and as seen in Figure 2, Dupal et al disclose wherein said outer surface (at 20) of said pin end (at 18) of said first chiksan member (at 12) includes one or more seal means (at 38) forming a pressure seal between said outer surface (at 20) of said pin end (at 18) of said first chiksan member (at 12) and said inner surface (at 48) of said connector end (at 44) of said second chiksan member (at 14).

With regard to claim 7, and as seen in Figure 2, Dupal et al disclose wherein said pin end (at 18) of said first chiksan member (at 12) includes a distal end (at 40), said distal end (at 40) containing said first rotational torque transfer profile (at 42).

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive.
With regard to claims 1, 2 and 5-7, Applicant argues that Dupal et al do not disclose first and second “chiksan” members as Dupal et al discloses, teaches or suggests only a drill pipe connector assembly.
Examiner disagrees.
While Dupal et al disclose a drill pipe connector assembly and do not expressly disclose a “chiksan connector assembly” with first and second “chiksan” members, Applicant’s specification, of the instant application, discloses that a “Chiksan” is “segments of pipe threadedly connected together by threaded ends” (see page 2, lines 4-5).  Based on Applicant’s definition of a chiksan in the specification, Dupal et al disclose segments of pipe (first and second segments 12, 14) threadedly connected by threaded ends (at 56, 72).  Therefore, Dupal et al disclose the limitations of claims 1, 2 and 5-7.
Applicant should also note that while anticipation requires the disclosure of each and every limitation of the claim at issue in a single prior art reference, it does not require such disclosure in haec verba.  In re Bode, 550 F.2d 656, 660, 193 USPQ 12, 16 (CCPA 1977).  In addition, it does not require that the prior art reference "teach" what the application at issue teaches.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  Finally, Applicant is reminded that during examination claim limitations are to be given their broadest reasonable reading.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        07/09/2021